22




                OFFICE      OF THE ATTORNEY GENERAL                 OF TEXAS
                                      AUSTIN
 OROVLR     JELLERS
 *rrorrcw    OCNUAL




Ionorrblo 8. R. Comellru
county Attornq
llrrloncounty
Jofforron, Tour

m*r   blra                      OPlnion lo. O-7409




ing the opinion of
the prorlrioxu ot 8
1ott.r 1s guot86          in



                                                          of ths 499thLsgir-
                                                    8tatr 8ld for truu-
                                                    ahilb8n of tha rm4oor

                                         Of                         Otbr    thipe8,

                                ~id06 fhh0r,        th8t      an or th8
                      COPnti~8   ulirrg       &88    tti      thXW0 8mFSt.d
                      8ChOh8tiO8     m?       8qrUlr     dh     in th8 8&i?.
                      COUiltJ     8-11    F8CeiW      43.50 PW     nth     mr’
                      pupil  SS t¶'UU~l'tbtiOJTA aid VhSn tbP8  i8
                      8 !Z!ecd 8bovn th8FOfOrb8 pro+id8d hS?‘Oin.’
                      gM8?~On      C0Ul-d~ h88 922 8Iiumnted          Vhit. 8OhO-
              188tiO8     in     th0 OOUlitJ,vhioh 18 1088          thUb thP8e POP
x0%      J. 1. COl'lIdill8
                         - ma8              2


               8qUWO dl0, urd 2235 lnUa 8~k d OOiOP8d
               8OhO&8tiO8 ia th@ COUUtr.

                          l
                          1UltIoloago0       OS   th8    n.v1rod CITIl
               8tOtUte8    Of     hu8    lgl& prodder in 8ubrt&n08
               tht    80-mt.        80&0018  8b11 b. rrintalned for
               whita W        color4        ahlldmn,       ti   by tirtw
               tbnosth8           rohoolr OS lmIonOoMt               rn     sorwd
               t0   millkin       tY0     8OpOlStO t%W8pOti        I iOn   8mtrm)
               on8 for vhlto    ohfldnn and on. SOS tha eolo.olrd
               ohildnn.      In Mkl.Q up tb  budgot for trum-
               portatIon~ldsorvhIk                      0hIldmJntlmJhar.
               olrird       th8   63.50     p r o ptapill8 piprided In th8
               portloa of Waata             Bill 167 lbora qaoted, but
               IfI'.
                   c. I. 8)bOM@,         RXbOUtil8  8OUl'Oti~ Of th8
               I~ii~tiOZI          m~i8iOI&  Of th8 8titO     kpWh8nt
               Of tiUO&tlOIb       t&U88d   to •pp?Ol~  thilr    rprOWlt for
               trua8portatIonostlnvbltr ohlldmnos ml-Ion
               CoPntt.
                      "1 vould     like  t0 &V8    a  OphiOn  from your
               Depmtm8ntar         to vheth8r or sot, Wortha
               ?&Ot8   &bole    gIV8Ki, ABd in VieV    OS th8 &U'OY%-
               rioa    of Eonat       8111 #167, and hrtIol@ 2900
               R8Vir.d    Civil    8tAtUtO8,   it8PfOn COtmt~ i8 &tlti
               to tho 43.50 par pyll 88 tmIt8poWtIOn &Id for
               it8 Vhit8     Ohfbk'C+&

               ArtIelo 5 o? l5uJ&to1Ull167osthe       49th L+g183.4-
tUZ’0,pPOVIdO8 tbtth8CCOMt~      8ti1k     IrgMed*r    l With
lpp17w fOrt~8pod&fOn        aid,    AOOO-      to tha ?&Oh  8t8t.d
br IOU in JOur latter, llrrioncounty    b8  922 rnuwntad   walk
8ChOla8tiO8        8ml    2235 lauwntod   Ilb@O #O&OhtiO8,     l total              of
3157 mmeratod             8OhOl~8tiOS In th8 COWt~.     WIrIon COUatr
004Wi8.8       -Ol'W Of 400 8qWm dh8        (hu8 uuw.0).            A Mth8-
lutiO@l     U~lOUhtiOii bt diVI81m irdiO8t.B    t&t    t&    OoPatr   h8
On Welrge Of QQWXf~t~l~         '7.6 SOhOb8tfC8 )b?WrQWF8 8I18.
Tha )aertlnmnt    mrIrIon8 of MMto      DIlL 167, quoted by mu l         bOV8,
pro*Id8 t&t     LP1 oountIe8 harIng lorm tbur three rnuamrated
8C&l&8tiC8     wr  8QU8l'@ dl.  iII th8 O&i?.   OOUbtJ    8hll    lUWiV8
43.50 par math            per pupil a8 truuportatlonaId v&en then                   18   l
Mad      8hOWltbnfOrr8             p=VMhmirr.
                                                                                                                24




              ObViO~81~,   the tot&l UkuM8Ut.d 8Obh8tiOl                                            I8
)uriOn     COUIht~ rxoeed thF68  oauaorntad 8OhO~~8tiOB par                                         ~QUWJO
8dd:     W&88    tb  Vhit.  8OhOh8tiO8 aI* oanaldemd @I a                                           88~~
                        T&         AOtpl'OVidUth8                OOUntr 8&U.            be F0gWd.d         l8
l unit ui           a    c .a r o Sul
                                   c r 8a lno tIo no f th e             emtin            o h a p ter
(8. b. 167)Sailr to mVer1 Uhy 1UI@lQ8                                        that      Vould      8Ug@Bt
-     int8mnt                b7      th0         fapli8l~tUl'O
                                                             tbt lIhite 8~bab8tiO8 8Ild
COlOl’Od      8OhOb8tiC8                        VOm  t0 br 8Wa8nted  8O~Zd.l~    ?OS the
pUF908@#   Of tbs  Act.                           The Chapter    contain8           ao 8pecIfia de?:-
aftiOn   Of “8nUEMmted                            8OhOl~8tiO8”    Ud   th8          pl’OV%SiO&W     Of
8ectfoa       5 OS the Aot 8bore quoted odre1~ Plb the tern "three
8nulrsxBt8d 80hOl~8ti08m.

                  ~rtlole 1 of 8. 8. 167,l%llglbIlIt~for Aid, 88~. 1,
N4d8,        in   )Mil’t,          88       fO11OV8:

                  'StotO Aid UIXd8r the prOVf8fOIU Of thf8 ACt
                  8ball b8 dirtrlbuted in ruch 4 Vay a8 to l88i8t
                  all 8chool dirtriot which have not fever than
                  tventy nor more than l2% orlglml enummted
                  8ChOlO8tiC8 Vithln   thb?Qsd88 Cl888:?:~& t0 ba
                  taught nmfnlng     in th8 di8tl’ittafter trana-
                  Ierr            out.          . .”
                  Atif              1,           ObOW      QUOtOd,    it t&  gSWF8i Oilgiblut~ prO-
Vf8iOn       Of   tb         C&pter.                 Article       5 18 a 8peOu1 pXWf8i-  Of th0
Aot   XWhting    8ntiZ'dJ t0 tFUUpOtit:On      aid. ThU8, V8 888 tblt
both tb gowrrl prorirlon fo r         llIdIbIlIty rad the 8peoh1
prorlrion for clIgI~ilIty voul& prohfblt mrIon Countr from w-
OOiViZ@ tb 43.50)Mr lonth?OF 8IlUWntOd 8ChOl~8tiO8               ii the
OOrbi.Md roho&rtic8 of both vblte md oolond are OoMidorrd
together     ID determining the cl&.lbllIt~ of l OoUnty unit for t-8.
portcrtlon 8id.
                                       .
              Tlw rule for conrtruing    8.4 rktuto     sot 18 the unlrerul
X'Uh Of detormlnfng tha intUItiOn Of th. ufi8 1 8ttue. Ye, than-
?OlU, 8-11 OOniiM th. ?OllOV~ lUth Or ftiO#          U3d CitdiOM        to l
detoraimtlon of Vht        the &dfrbtun      inka     Vhen   1:8tfI@ the
qlul%?%LUtIOrU of 8 8OhOO1 for 81iglb11Itf Wider the tl'Ui8pOrt~tioP
p?0Vi8f&~b        Of        th0          AOt.

               Art1010 VIII, aeo.                            7 of tlu Coa8tftutIoa of t+ur reed8
W       fOnOV8C
B0n.J.            Jl.c0me11w                     - Pa#e 4


                       %a        mto
                                rahoals r&U   k grovldd for                                            the
                       *hIa
                          r          4m
                                oolonddaIl&aa,ula    iwrtial
                       prorldon r&l1 k rti So? both.'
                                 )uP8Urt t0 8U4h 00~8titUtiOlul                                 wt.                th4     k&8-
lo tunlM           a ted l         bill oodifted la Ywnoaa8                             Anaotafed C~rll atatuter
48   mfa8               @OO, V&&Oh mrda U                              fOllOV8~

                       '#illrvail&ble pub110 8ChOO1 Sunlo ot th.Ir
                       888te r&l1 be l pp8opriaO.d      in uoh oountr
                       for t& lduCat:on alike a? whit8        &ad oolomd
                       ohildmn, ud irlprrtielpFOVi8ftMU         8&u   b8
                       *bdo ror both mO48.       fo *hit.  sblldnn
                       8bl11 4tt4od 80&0018  8UppO?t4d i'(rl
                                                           colored
                       obildren, nor 8bll   oolord ohildma attend
                       roho418 rupgorbd r0r vUt4  ahfldran. m4
                       tare4 'OOlOr4d moe' unl 'oolor4d oUldr4n'
                       48      W8d        f8     thiB        title     fMhd4      au         pOr8OM          Or
                       8I%ed blood da8t8IVlOdfmm Iaagrouboortry.g
                       fb       aUWl’4UI               8t4tUt48        N&t*        to        8OhO414         iA   94X48      h8t4
 rpeoISIo8llySolloved the oonstItutIonal pawvIrIon for th8                                                                  regre-
 @tiOsU           Of Vhit48 rab  OOlOWd  8choh8tfOl                                    but     it     18    t0 b4        noted
 thOt in           e&Oh AOt Vh8n   & 8egFOg6tfOZk   V48                                d48lEOd,            8pd?fC           )WO-
 Vz8fMi8           for 8Wh lr4 014arly 8trt4d. h                             pmrIdIAg R k8t for
 l1IdIbllIt~ bared OIItb                                     vChO1~8ti.oOemUI, th8 L8&8lAtU?e V88
 not fwad vlth e 84gmg4tion    qu48tba but oould oarll~ have
 repamte& th8 "eaumnkd      roho&8tIor' hBd that kea dc8Inble.
                       th       intO&ltiOn              Of     th4 &4@8latUP4           M       b4 -?4            4l44?lr
 dotemined                  w Oonrfd.?~                        0th.r  &fdO8            ti      84OtiOM            ill tbr
 Ct’wk?.      mule                             III      8almy         Mb,      8mtIoa 1 tbemo?, la provlbiag
 $Or, t480&?+@%.                               QUO&,         29448     ti   p?t   44    fO11Ov8t
                       +hCba81C fOPOClOti~tIOa8hrllk       tbCIWt8C&-
                       b8tiO l=l'CtiOA  Of Vlrit. OI 4OlOred mO4,  48
                       the aa8e rr                     br,      inoludlag t%S8rS                    fat0 th8
                                                                     ruoh tmnsten 4rv Smm dI8-
                                                                     ?MCIve 8Id uadrs Artlolo I

                       pro8 tha above
                                 beation of mtiole III, It 18 alear
                                                          quoted
 thbt       th8        L4glrl4tun th4            for ooamIder*
                                                     naogair46
 th. lnuaentod 8aho~#tiO8 SO~t.1                 Uad t&  lwW#e
 'vhlte s crolond moo*, ln ronaldor       ea wu88ntIoa   for t*eeb4r-
NO&J.     R.ComlIur            - p4ge 5


pupIlqvot&     It 18 eqtillt ole4r t&t       Art1014 5 oontafn8 no
8uOh phl’488     t&t
                  vould irdi4d4    th4t   t&    lwwntrd        8Obo-
lWtIO8 Of      VUto
                  ~83 OOlOnd    rhould b0 oonsldored 84P4mt4lf
ia dotomlniag th0 4ligibiUt       4s th4 oounty      unit  ror    trazw-
portetlorrad.    ~noo  th8 x&g I:814tW4,     irr th8 VOX7    8W      ohaptar,
woo    re4 th8 nud for a 8epustian        of th4 enumonte4 roho-
1488     for 4lIgIbIlIt~ un4ar A 8peO%.?fOAid, than ve Ill8t
OOWlUb th8t th. VOld8 “OlUlWlUtOd        8OhOh8ti0,”      -U       th0
ooqarlte lnu8er 8tIo   a? n both vhito M      colored v&n determining
the ll~Ibl.lIt~ of the unIt for trrruportatlonrid.
        In      our     oplnIon lo.'O-579, 4 Oopy of vhIch la 4tteched
hento for       our     fn?om8tion,       thfa   dep4rtrsnt        adrired     tbt
OOlOlWd   4bl f dlWtn    aP8   8ntftlOd     t0
                                         th8 8uU    ?~Oilfti~8      iOr   tm-
port4tIon to 4.M iporn rohool             a8
                                        me whit0 4hIldr4n 4.4dthat
VhetbX’   8uoh +rtfAl     ?Militi8#       irpt& VaJ Of bu8 t?UU)?OP
t&ion an prWfd8d br ?urnilhiQ 8OpW4t4 bU888 for ttn tV0 x’4oe8,
orb~provIdIng Sort& OIC of the 4mw bw b tha oblldmno?
both r4048, 18 4 86tter not 6OvOl-d by UrJ 8L tUtvOw bV.                      It
i8 8 n8ttar to be 441termIned       br the loe4l rchool 4uthorltIe8.
Logioell~, th8 & i8l~tW8          could  heve eanteaplet4d that in
*4     rohool di8t r!Ot8 in 4 4OUntr Wit        th4 bU888 sight be
8haM4    br both 0010l'edAnd Vhit8 eOhol48tiO8 Uld tbt the tote1
M.NMZSt@d 8OblA8tiO8 Of both Vbit4           ud    001OF.4     8&11     b0 00011.




                                          per
                                            p8r
ridera    In &t4MIIUg     th4 @llgIbIlit~ of the OOWitf Ult.
         Thanton    under the prPVf8iOM  of 8OMte BIU 167, it
18 th8 oplalon of b&8 6epartunt tkat mrlon couat7 18 mot
lligi~@ to rr44fre $3.50      month     pupil 48 trrnrport4tIon
aid.
                                                        Tour8 +ew            truly
                                                 ATToRRm auxRAL              OP TXM

                                                              -+